UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number: 333-150937 AUTO SEARCH CARS, INC. (Exact name of registrant as specified in its charter) Nevada 26-1919261 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 164 Eleven Levels Rd Ridgefield, CT (Address of principal executive offices) (203) 216 - (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o As of July 26, 2010, the registrant had 188,979,700 shares of its common stock, $0.0001 par value, issued and outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) F - 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 1 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 2 ITEM 4. CONTROLS AND PROCEDURES 2 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 3 ITEM 1A. RISK FACTORS 3 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 3 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 3 ITEM 4. (REMOVED AND RESERVED) 3 ITEM 5. OTHER INFORMATION 3 ITEM 6. EXHIBITS 3 SIGNATURES 4 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) TABLE OF CONTENTS Page FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2010 Balance Sheets F- 1 Statements of Operations F - 2 Statements of Changes in Stockholders’ Deficiency F - 3 Statements of Cash Flows F - 4 Notes to Financial Statements F -5 to F - 8 Auto Search Cars, Inc. (A Development Stage Company) Balance Sheets June 30, December 31, 2010 2009 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ 1,364 $ 277 Total Current Assets 1,364 277 Other Assets Organization costs 200 200 $ 1,564 $ 477 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable and accrued liabilities $ 7,114 $ 4,919 Loan from director 14,208 13,000 Total Current Liabilities 21,322 17,919 Stockholders' Deficiency Preferred Stock, $0.0001 par value, 20,000,000 shares authorized, none issued. - - Common stock, $0.0001 par value, 480,000,000 shares authorized, 188,979,700 shares issued and outstanding for both periods 18,898 18,898 Additional paid-in capital (11,028 ) (11,028 ) Accumulated deficit during development stage (27,628 ) (25,312 ) Total Stockholders' Deficiency (19,758 ) (17,442 ) $ 1,564 $ 477 See Notes to Financial Statements F - 1 Auto Search Cars, Inc. (A Development Stage Company) Statements Of Operations Three months ended June 30, Six months ended June 30, February 1, 2008 (Inception) to 2010 2009 2010 2009 June 30, 2010 Revenue $ - $ - $ - $ - $ - General and administrative expenses 9,754 1,992 13,326 3,133 38,838 Net loss from operations (9,754 ) (1,992 ) (13,326 ) (3,133 ) (38,838 ) Other income 11,010 - 11,010 - 11,210 Income (loss) before income tax expense 1,256 (1,992 ) (2,316 ) (3,133 ) (27,628 ) Income tax expense - Net income (loss) 1,256 (1,992 ) (2,316 ) (3,133 ) (27,628 ) Basic and diluted income (loss) per share $ 0.00 $ (0.00 ) $ (0.00 ) $ (0.00 ) Common shares outstanding $ 188,979,700 $ 188,979,700 $ 188,979,700 $ 188,979,700 See Notes to Financial Statements F - 2 Auto Search Cars, Inc. (A Development Stage Company) Statements Of Changes In Stockholders' Deficiency Common stock Shares Amount Additional Paid-in capital Accumulated Deficit During Development Stage Total Stockholders' Deficiency Common shares issued for services 182,000,000 $ 18,200 $ (18,000 ) $ - $ 200 Issuance of common stock for cash at .0001 6,979,700 698 6,972 - 7,670 Net loss (16,517 ) (16,517 ) Balance as of December 31, 2008 188,979,700 18,898 (11,028 ) (16,517 ) (8,647 ) Net loss - - - (8,795 ) (8,795 ) Balance as of December 31, 2009 188,979,700 18,898 (11,028 ) (25,312 ) (17,442 ) Net loss - - - (3,572 ) (3,572 ) Balance as of March 31, 2010 188,979,700 18,898 (11,028 ) (28,884 ) (21,014 ) Net income - - - 1,256 1,256 Balance as of June 30, 2010 188,979,700 $ 18,898 $ (11,028 ) $ (27,628 ) $ (19,758 ) See Notes to Financial Statements F - 3 Auto Search Cars, Inc. (A Development Stage Company) Statements Of Cash Flows Six monhts ended June 30, February 1, 2008 Inception to 2010 2009 June 30, 2010 Cash flows from operating activities Net loss $ (2,316 ) $ (3,133 ) $ - Adjustments to reconcile net loss to net cash used in operating activities Change in operating liabilities Accounts payable 2,195 (83 ) - Net cash used in operating activities (121 ) 3,216 - Cash flows from financing activities Proceeds from sales of common stock - - - Loan from director 1,208 - 14,208 Net cash provided by financing activities 1,208 - 14,208 Net (decrease) increase in cash (1,087 ) (3,216 ) 14,208 Cash and Cash equivalents at beginning of period 277 4,486 - Cash and Cash equivalents at end of period $ 1,364 $ 1,270 $ 14,208 Supplemental disclosures of cash flow information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - Other non-cash transactions: $ - $ - $ - See Notes to Financial Statements F - 4 AUTO SEARCH CARS, INC (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) NOTE 1 - Nature of Business and Summary of Significant Accounting Policies Organization Auto Search Cars, Inc. (the “Company”) was incorporated on February 1, 2008 (the “Date of Inception”) under the laws of the State of Nevada. In February 2008, the Company acquired its website from its sole officer and director. Nature of Operations The Company has developed a website which will function as a marketplace for buyers and sellers of vehicles and for consumers seeking information regarding automotive services, such as financing and warranties. By providing this marketplace, the Company intends to bring automobile sellers and other industry participants, such as vendors of automotive services and advertisers, together with consumers actively engaged in a search for a vehicle or vehicle-related services. The Company’s business model is built on multiple anticipated revenue streams including online consumer classified listings and banner advertising by industry participants interested in marketing their services to our consumer audience. The Company is a development stage company. The statements of operations and cash flows include all expenditures from the Date of Inception to June 30, NOTE 2 - Summary of Significant Accounting Policies Basis of Presentation – Development Stage Company The Company has not earned any revenue from operations.Accordingly, the Company's activities have been accounted for as those of a "Development Stage Company" as set forth in Financial Accounting Standards Board Statement No. 7 ("SFAS 7") (ASC 915).Among the disclosures required by SFAS 7 are that the Company's financial statements be identified as those of an development stage company, and that the statements of operations, stockholders' equity and cash flows disclose activity since the date of the Company's inception. The Company reports revenue and expenses using the accrual method of accounting for financial and tax reporting purposes. These unaudited financial statements should be read in conjunction with the financial statements and related footnotes included in the Company’s Form annual report on Form10-K filed with the Securities and Exchange Commission on April 9, 2009. The results of operations for the quarter ended June 30, 2010 are not necessarily indicative of the results to be expected for the full year ending December 31, Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ significantly from those estimates. Cash and Cash Equivalents For the purpose of the statements of cash flows, all highly liquid investments with an original maturity of three months or less are considered to be cash equivalents. F - 5 Compensation Expense The Company has not paid any compensation to its sole officer and director and accordingly, no compensation expense is reported in these financial statements. Revenue Recognition The Company’s revenues are anticipated to be derived from multiple sources. Revenue sources will include listing fees derived from consumer-placed classified advertisements as well as banner advertising for companies in the auto industry.
